NO. 07-11-0508-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     APRIL 4, 2012

                          ______________________________


                   LUCIANO RAMIREZ-CERVANTES, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

          NO. 61,176-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant timely filed a notice of appeal challenging the trial court's Order of

Deferred Adjudication for possession of a controlled substance. After the clerk's record

was filed on February 10, 2012, it came to this Court's attention that the Trial Court's

Certification of Defendant's Right of Appeal was defective. By order dated February 16,

2012, this appeal was abated and the cause was remanded to the trial court with

instructions to obtain a corrected certification and cause it to be filed in a supplemental
clerk's record within thirty days of the date of the order.1 See Tex. R. App. P. 37.1. The

order provided that failure to comply would cause the matter to be referred to the Court

for appropriate action. To date, a corrected certification has not been made a part of

the appellate record. Consequently, we dismiss this appeal. See id.2




                                                            Per Curiam


Do not publish.




1
The thirtieth day fell on Saturday, March 17, 2012, which was extended to Monday, March 19, 2012, per
Rule 4.1(a) of the Texas Rules of Appellate Procedure.
2
 See also Tex. R. App. P. 25.2, Notes and Comments, ([i]f a sufficient . . . certification is not filed after the
appellate court deals with the defect . . . , preparation of an appellate record and representation by an
appointed attorney may cease).
                                                     2